DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the amended claims recite that D is the total absorbed dose and that the term f(e) in the claimed absorption amount equation “denotes an intensity of bremsstrahlung X-ray radiation generated by the shaping aperture array member.” The instant specification defines f(e) as “the actually measured intensity of braking X-ray 

Allowable Subject Matter
Claims 1-10 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) set forth in this Office action. The prior art fails to teach an X-ray absorption amount that is defined by the bremsstrahlung X-ray radiation generated by the shaping aperture array member. Rather, the prior art universally defines the X-ray absorption amount in terms of the generated amount of bremsstrahlung X-ray radiation, which includes additional sources. Should this definition be changed, then the prior art would once again read on the claims.



Response to Arguments

The indefiniteness rejections of claims 1-10 and 12 are withdrawn in light of applicant’s amendments.

Applicant argues that para 24 of the instant specification provides support for the claim 1 recital that f(e) “denotes an intensity of bremsstrahlung X-ray radiation generated by the shaping aperture array member.” In particular, applicant points out that if there is no pre-aperture array, then the bremsstrahlung X-ray could only originate from the shaping aperture, and then the claim’s description would be accurate. This is not persuasive. The specification explains that f(e) is “the actually measured intensity of braking X-ray radiation.” This is different from the claimed definition both in terminology and meaning. The meaning is different in that “actually measured radiation” would include radiation from all sources, including a pre-aperture array. Claim 1 does not exclude pre-aperture arrays, and as such the scope of claim 1 includes embodiments with a pre-aperture array. This is apparent since claims 7-8 specify such an array. As such, the definition of f(e) provided in the equation neither matches the definition in the specification, nor matches the inherent or implicit definitions of intensity relevant to the embodiments claimed. Accordingly, the rejection at issue is maintained.








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881